Appeal from a decision of the Workers’ Compensation Board, filed June 9, 1981. The sole issue on this appeal is whether there is substantial evidence to support the board’s finding that claimant’s injuries, incurred while he was attending a picnic organized by several coemployees, arose out of and in the course of his employment. The record reveals that the arrangements for the picnic were initiated by the store manager in accordance with the employer’s policy concerning the kind of recreational activities to be engaged in by employees for the purpose of boosting morale. The employer contributed $75 toward the picnic, and notices concerning the second annual J. C. Penney picnic were posted in the store’s lunchroom. Some of the planning work for the picnic was done during store hours, and announcements concerning the picnic were made over the store’s public address system and at management meetings. Under these circumstances, there is substantial evidence to support the board’s finding that claimant’s injuries arose out of and in the course of his employment based upon the employer’s involvement in organizing and promoting the picnic and the benefit to be derived by the employer through increased employee morale (compare Matter of Hill v McFarland-Johnson, Engrs., 25 AD2d 899, and Matter of Mack v State St. Mill Bargain Center, 17 AD2d 1006, with Matter of Gillard v North Syracuse Cent. School, 28 AD2d 1022). Decision affirmed, with costs to the Workers’ Compensation Board. Mahoney, P. J., Sweeney, Casey, Yesawich, Jr., and Levine, JJ., concur.